Title: From Thomas Jefferson to Edmund Bacon, 4 May 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir
                     
                     Washington May 4. 08.
                  
                  Davy has been detained till to-day in order to carry home another decayed horse which I must pray you to let run at large in the day, having him fed night & morning. I apprehend Davy will have to lead him most of the way, and I cannot conjecture the time it may take him to get home. I had hoped to have set-off tomorrow, and to have been at home on Sunday, but I think it rather probable I shall not be able to get away till the day after tomorrow, and reach home on Monday. Peter must have a dinner ready for us on Monday, and Wormly have provisions there for our horses. but very possibly this may be longer getting to you than I shall. I tender you my good wishes.
                  
                     Th: Jefferson
                     
                  
                  
                      P.S. be pleased to send the inclosed to mr Price immediately
                  
               